Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8325 Page 1 of 22



 1   ROB BONTA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   JOHN D. ECHEVERRIA
     Deputy Attorney General
 4   JENNIFER E. ROSENBERG
     Deputy Attorney General
 5   State Bar No. 275496
       300 South Spring Street, Suite 1702
 6     Los Angeles, CA 90013
       Telephone: (213) 269-6617
 7     Fax: (916) 731-2124
       E-mail: Jennifer.Rosenberg@doj.ca.gov
 8   Attorneys for Defendants Rob Bonta, in
     his official capacity as Attorney General of
 9   the State of California, and Luis Lopez,
     in his official capacity as Director of
10   the Department of Justice Bureau of
     Firearms
11
                       IN THE UNITED STATES DISTRICT COURT
12
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14
15   Matthew Jones, et al.,                         3:19-cv-01226-L-AHG
16                                    Plaintiffs,
17                v.                                JOINT MOTION FOR LIMITED
                                                    STAY OF PROCEEDINGS
18                                                  PENDING RESOLUTION OF
     Rob Bonta, et al.,                             INTERLOCUTORY APPEAL
19
                                   Defendants. Dept:              3B
20                                             Judge:             The Honorable M. James
                                                                  Lorenz and Magistrate
21                                                                Judge Allison H. Goddard
                                                    Final Pretrial Conference
22                                                  Date:         February 7, 2022
23                                                  Action
                                                    Filed:       July 1, 2019
24
                                                    First Amended Complaint
25                                                  Filed:     July 30, 2019
26                                                  Second Amended Complaint
                                                    Filed:    November 8, 2019
27
28
           Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                         (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8326 Page 2 of 22



 1                                         TABLE OF CONTENTS
 2
                                                                                                                Page
 3
 4
     INTRODUCTION ..................................................................................................1
 5   BACKGROUND ....................................................................................................2
 6       I.   Brief Overview of the Action ..............................................................2
         II.  Relevant Procedural Background ........................................................ 3
 7
              A.     Initial Pleadings and Scheduling Order .....................................3
 8            B.     Preliminary Injunction Order, Ninth Circuit Appeal, and
                     Related Schedule Modifications ................................................ 4
 9
              C.     Current Status of Discovery ......................................................6
10       III. The Parties’ Conferences Concerning the Propriety of a Stay .............7
11   ARGUMENT..........................................................................................................7
         I.   This Court Has Discretion to Issue a Limited Stay Here .....................7
12
         II.  All Landis Factors Weigh in Favor of Granting the Parties’ Joint
13            Motion for a Limited Stay ...................................................................8
              A.     A Stay Will Serve the Orderly Course of Justice Because
14                   the Ninth Circuit’s Decision Will Bear Directly on the
                     Merits Here ...............................................................................9
15
              B.     As to the Two Balance of Hardship Factors, All Parties
16                   Agree That a Stay Will Promote Efficiency and Relieve
                     Hardship By Conserving Judicial and Party Resources ........... 12
17            C.     The Stay Will Be Reasonably Limited in Duration ................. 14
18   CONCLUSION .................................................................................................... 15
     SIGNATURE CERTIFICATION ......................................................................... 17
19
20
21
22
23
24
25
26
27
28
                                                     i
              Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                            (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8327 Page 3 of 22



 1                                         TABLE OF AUTHORITIES
 2
                                                                                                                       Page
 3
 4   CASES
 5   Aluya v. Mgmt. & Training Corp.
 6      No. 1:13-cv-01345-AWI-JLT, 2013 WL 6009943 (E.D. Cal. Nov.
        13, 2013).......................................................................................................... 13
 7
 8   Ass’n of Irritated Residents v. Fred Schakel Dairy
        634 F. Supp. 2d 1081 (E.D. Cal. 2008) ..............................................................7
 9
     CMAX, Inc. v. Hall
10
       300 F.2d 265 (9th Cir. 1962) ............................................................................ 12
11
     Consumer Cellular, Inc. v. ConsumerAffairs.com
12     No. 3:15-CV-1908-PK, 2016 WL 7238919 (D. Or. Sept. 26, 2016) ...................8
13
     Couture Textile, Inc. v. Rue 21, Inc.
14     No. CV-16-05544-BRO-AGR, 2017 WL 10562584 (C.D. Cal. July
       21, 2017).......................................................................................................... 13
15
16   E. Bay Sanctuary Covenant v. Trump
        No. 18-CV-06810-JST, 2019 WL 1048238 (N.D. Cal. Mar. 5,
17      2019) ......................................................................................................... 12, 13
18
     Finder v. Leprino Foods Co.
19      No. 1:13-CV-02059-AWI-BAM, 2017 WL 1355104 (E.D. Cal. Jan.
        20, 2017).......................................................................................... 9, 11, 12, 13
20
21   Goro v. Flowers Foods, Inc.
       No. 17-CV-2580 JLS (JLB), 2020 WL 804841 (S.D. Cal. Feb. 18,
22     2020) ................................................................................................. 2, 9, 11, 12
23
     Hilton v. Braunskill
24      481 U.S. 770 (1987) ...........................................................................................8
25   Jones v. Becerra
26      498 F. Supp. 3d 1317 (S.D. Cal. 2020) ............................................................ 10
27
28
                                                     ii
              Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                            (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8328 Page 4 of 22



 1                                         TABLE OF AUTHORITIES
 2                                               (continued)
                                                                                                                        Page
 3   Kuang v. U.S. Dep’t of Def.
 4     No. 18-CV-03698-JST, 2019 WL 1597495 (N.D. Cal. Apr. 15,
       2019) ..................................................................................................... 9, 12, 14
 5
     Landis v. N. Am. Co.
 6     299 U.S. 248 (1936) ..................................................................................... 7, 13
 7
     Levya v. Certified Grocers of Cal., Ltd.
 8      593 F.2d 857 (9th Cir. 1979) ..............................................................................8
 9
     Lockyer v. Mirant Corp.
10      398 F.3d 1098 (9th Cir. 2005) ...................................................................... 8, 13
11   Ludlow v. Flowers Foods, Inc.
12     No. 18-CV-1190 JLS (JLB), 2020 WL 773253 (S.D. Cal. Feb. 18,
       2020) ............................................................................................................... 11
13
     Massaro v. Beyond Meat, Inc.
14
       No. 3:20-CV-00510-AJB-MSB, 2021 WL 948805 (S.D. Cal. Mar.
15     12, 2021)...................................................................................................... 9, 12
16   Mediterranean Enters., Inc. v. Ssangyong Corp.
17     708 F.2d 1458 (9th Cir. 1983) ............................................................................7

18   Nken v. Holder
       556 U.S. 418 (2009) ....................................................................................... 8, 9
19
20   Reynolds v. Cty. of San Diego
        No. 11-CV-1256-JAH (AGS), 2017 WL 3582953 (S.D. Cal. Aug.
21      18, 2017).......................................................................................................... 14
22
     Rodriguez v. Clearsource, Inc.
23     No. 14-cv-0789-L(DHB), 2015 WL 12434307 (S.D. Cal. 2015)........................9
24   Romero v. Securus Techs., Inc.
25     383 F. Supp. 3d 1069 (S.D. Cal. 2019) .............................................................. 8
26   STATUTES
27   Cal. Penal Code Code § 27510................................................................................3
28
                                                                iii
                                                     Type Footer Info Here 2 («Matter Primary Court Case #»)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8329 Page 5 of 22



 1                                        TABLE OF AUTHORITIES
 2                                              (continued)
                                                                                                                     Page
 3   COURT RULES
 4   Fed. R. Civ. P. 16(b)(4)...........................................................................................1
 5
     Fed. R. Civ. P. 25(d) ...............................................................................................1
 6
     S.D. Cal. Civ. R. 7.1 ............................................................................................... 1
 7
 8   S.D. Cal. Civ. R. 7.2 ............................................................................................... 1

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               iv
                                                    Type Footer Info Here 2 («Matter Primary Court Case #»)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8330 Page 6 of 22



 1                                      INTRODUCTION
 2        Plaintiffs Matthew Jones, et al., and Defendants Rob Bonta, in his official
 3   capacity as Attorney General of the State of California, and Luis Lopez, in his
 4   official capacity as Director of the Department of Justice Bureau of Firearms,1
 5   through their respective counsel of record and pursuant to Federal Rule of Civil
 6   Procedure 16(b)(4) and Civil Local Rules 7.1 and 7.2, hereby jointly move the
 7   Court for a limited stay of all proceedings in this matter pending the Ninth Circuit’s
 8   resolution of Plaintiffs’ interlocutory appeal of this Court’s denial of their motion
 9   for a preliminary injunction. In particular, the parties jointly request that the Court
10   issue an order:
11        1.      Staying all proceedings in this action pending issuance of the Ninth
12                Circuit’s mandate in the pending interlocutory appeal, Jones v.
13                Becerra, No. 20-56174 (9th Cir.);
14        2.      Directing the parties to meet and confer telephonically within 21 days
15                after issuance of the mandate in the interlocutory appeal;
16        3.      Directing the parties to file a joint status report with the Court within
17                30 days after issuance of the mandate in the interlocutory appeal; and
18        4.      Noting that the Court will schedule a status conference after the parties
19                file their joint status report to discuss the status of the case, any
20                potential narrowing of issues, resetting and revising dates in the
21                scheduling order for this case, and any other issues that arise after the
22                Ninth Circuit’s resolution of the interlocutory appeal.
23        The Ninth Circuit’s forthcoming decision in the interlocutory appeal is likely
24   to provide substantial guidance as to several critical legal issues that will shape how
25   the case will unfold in this Court, including the applicable level of constitutional
26         1
            Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Attorney
     General Rob Bonta is automatically substituted as a defendant in place of his
27   predecessor, former Attorney General Xavier Becerra, and Director Luis Lopez is
     automatically substituted as a defendant in place of his predecessor, former Acting
28   Director Brent E. Orick.
                                                   1
            Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                          (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8331 Page 7 of 22



 1   scrutiny and the evidentiary burdens the parties will bear going forward. As the
 2   case has proceeded on parallel tracks, the parties have continued to confer about the
 3   propriety of seeking a limited stay of this action and now agree that a stay is
 4   warranted. A significant number of depositions remains to be taken before the
 5   current date set for the close of all fact and expert discovery (August 25, 2021),
 6   including potentially nine expert witness depositions that will take substantial
 7   preparation, as well as several party and potentially third-party witness depositions.
 8   A limited stay until the Ninth Circuit has issued its decision and the mandate issues
 9   will promote more efficient and focused depositions and discovery. Further, the
10   Ninth Circuit’s ruling and guidance may well permit the parties to streamline the
11   evidence they plan to present, obviating the need for deposing or presenting
12   testimony of certain fact or expert witnesses. Awaiting the Ninth Circuit opinion
13   may also benefit dispositive motion practice, making it less likely that the Court
14   will need to reconsider dispositive motions or reopen discovery later in the case
15   when the Ninth Circuit’s opinion issues. Under these circumstances, a limited “stay
16   is appropriate because the ‘weighing of the hardships favors the granting of a stay’
17   and ‘it will serve the interests of judicial economy by allowing for development of
18   . . . [a potentially dispositive] legal issue,’” clarifying the parties’ evidentiary
19   burdens, and simplifying or narrowing issues in this Court. Goro v. Flowers Foods,
20   Inc., No. 17-CV-2580 JLS (JLB), 2020 WL 804841, at *4 (S.D. Cal. Feb. 18, 2020)
21   (quoting Cal. Trout, Inc. v. U.S. Bureau of Reclamation, 115 F. Supp. 3d 1102,
22   1117 (C.D. Cal. 2015)).
23        This motion is based on this filing and the papers and pleadings on file in this
24   action.
25                                          BACKGROUND
26   I.   BRIEF OVERVIEW OF THE ACTION
27        In this Second Amendment action, Plaintiffs challenge provisions of
28
                                                      2
               Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                             (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8332 Page 8 of 22



 1   California Penal Code section 27510, as amended by two legislative amendments in
 2   2019 and 2020—SB 1100 and SB 61—restricting, with certain exceptions, the
 3   ability of federally licensed firearms dealers to sell or transfer long guns to
 4   individuals under the age of 21 in California. This Court denied Plaintiffs’ motion
 5   for a preliminary injunction on November 3, 2020, finding that Plaintiffs had not
 6   shown a likelihood of success on the merits of their Second Amendment claim at
 7   either step of the traditional Second Amendment analysis. ECF No. 66. Plaintiffs
 8   filed an interlocutory appeal seeking reversal of that order. ECF No. 67. Briefing
 9   and oral argument in the interlocutory appeal are complete, and the parties await the
10   Ninth Circuit’s decision. In the meantime, the parties have proceeded through the
11   beginning phases of discovery and exchanged expert reports and rebuttal expert
12   reports in accordance with the Court’s scheduling orders. Under the current
13   scheduling order, the close of all fact and expert discovery is set for August 25,
14   2021, ECF No. 82—just weeks away—and the parties have a substantial number of
15   fact and expert witness depositions to complete before that date.
16   II.   RELEVANT PROCEDURAL BACKGROUND
17         A.   Initial Pleadings and Scheduling Order
18         Plaintiffs filed their First Amended Complaint for Declaratory and Injunctive
19   Relief (FAC) on July 30, 2019 and served the FAC and summons on August 1,
20   2019. ECF No. 3; ECF No. 5 at 1, n.2. A case management conference was held
21   before Magistrate Judge Goddard on October 9, 2019, ECF No. 15 at 1, and
22   thereafter, Plaintiffs filed a Second Amendment Complaint, adding an individual
23   plaintiff and modifying their claims to address SB 61’s amendments to Section
24   27510, ECF No. 20. Plaintiffs then filed a motion for a preliminary injunction on
25   November 12, 2019, which Defendants opposed. ECF Nos. 21 & 25.
26         In the Joint Case Management Statement filed in advance of the October 9,
27   2019 case management conference with Magistrate Judge Goddard, and during the
28
                                                   3
            Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                          (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8333 Page 9 of 22



 1   case management conference, the parties notified the Court that they planned to
 2   wait to conduct discovery until after resolution of Plaintiffs’ preliminary injunction
 3   motion, and proffered the joint view that it would be premature to set a discovery
 4   schedule until after resolution of that motion. ECF No. 11 at 13, 20, 22; see also
 5   ECF Nos. 21 & 57. The parties desired to delay discovery in part because they
 6   anticipated that there would be an interlocutory appeal of any order on the
 7   preliminary injunction motion. ECF No. 11 at 22. Nonetheless, in accordance with
 8   the directions in Magistrate Judge Goddard’s Early Neutral Evaluation order, the
 9   parties proposed in their Joint Case Management Statement a set of discovery and
10   pre-trial deadlines tied to resolution of the preliminary injunction motion. Id. at 22-
11   23 (the parties assuming at that time, for purposes of proposing dates, that the
12   preliminary injunction motion would be heard and resolved in early 2020). The
13   Court issued its original scheduling order after the case management conference.
14   ECF No. 15. Subsequent modifications of the scheduling order were sought and
15   granted in the latter half of 2020 to adjust the schedule to respond to the current
16   COVID-19 pandemic, to accommodate scheduling of depositions in light of witness
17   and counsel illnesses, individual plaintiffs’ school exams and work schedules, and
18   in light of counsels’ unusually heavy caseloads on this and other matters due to the
19   pandemic and other factors. ECF Nos. 57, 58, 64, 65.
20        B.   Preliminary Injunction Order, Ninth Circuit Appeal, and
               Related Schedule Modifications
21
          The Court denied Plaintiffs’ motion for preliminary injunction on November
22
     3, 2020. ECF No. 66 (“Preliminary Injunction Order”). Plaintiffs filed their notice
23
     of appeal of the Preliminary Injunction Order on November 6, 2020. ECF. No. 67.
24
     Because of the accelerated nature of the interlocutory appeal, the briefing schedule
25
     set by the Ninth Circuit required the parties to complete the appellate briefing on an
26
     expedited basis. Jones v. Becerra, No. 20-56174 (9th Cir. Nov. 10, 2020), ECF No.
27
     4, Trans. ID 11888196. Because of the expedited schedule in the Ninth Circuit, the
28
                                                   4
            Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                          (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8334 Page 10 of 22



  1   parties sought an extension of time on all deadlines in this case of approximately 2-
  2   3 months to alleviate some of the burden the parties bore in simultaneously briefing
  3   the appeal and conducting fact and expert discovery. See ECF No. 70. The Court
  4   granted that motion for good cause shown on November 16, 2020. See ECF No.
  5   71.
  6         On January 29, 2021, the parties jointly moved to extend the close of fact
  7   discovery to one week after the close of expert discovery in light of the ongoing
  8   appellate briefing, conflicts in the schedules of the parties and counsel due to
  9   professional obligations and unexpected personal needs, and the parties’ ongoing
 10   discovery efforts. See ECF No. 72. The Court granted that request for good cause
 11   shown on February 1, 2021. ECF No. 73.
 12         Merits briefing in the interlocutory appeal was completed on February 9,
 13   2021. Jones v. Becerra, No. 20-56174 (9th Cir. Feb. 9, 2021), ECF No. 44, Trans.
 14   ID 11997833. On February 28, 2021, the Ninth Circuit set oral argument in the
 15   interlocutory appeal for May 12, 2021. See Jones v. Becerra, No. 20-56174 (9th
 16   Cir. Feb. 28, 2021), Trans. ID 12018921. On March 5, 2021, in light of the
 17   scheduling of oral argument in the appeal for a time that overlapped significantly
 18   with several fact and expert discovery deadlines set in this Court, the parties jointly
 19   requested a modest extension of time of a few weeks on solely the fact and expert
 20   discovery deadlines in the case. ECF No. 76. The Court granted that request on
 21   March 8, 2021. ECF No. 77.
 22         On March 26, 2021, the Ninth Circuit issued an order in the interlocutory
 23   appeal requesting supplemental briefing on three interrelated questions addressing
 24   the original public meaning of the Second Amendment and the potential use of the
 25   tool of corpus linguistics to interpret the amendment. ECF No. 78; see also Jones
 26   v. Becerra, No. 20-56174 (9th Cir. Mar. 26, 2021), ECF No. 50, Trans. ID
 27   12055134. On March 30, 2021, the parties sought another modification of the
 28
                                                    5
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8335 Page 11 of 22



  1   scheduling order in light of the Ninth Circuit’s March 26, 2021 order directing the
  2   parties to submit substantial supplemental briefing on such a short timeframe. ECF
  3   No. 79; see also Jones v. Becerra, No. 20-56174 (9th Cir. Mar. 26, 2021), ECF No.
  4   50, Trans. ID 12055134. The Court granted the parties’ request on April 1, 2021.
  5   ECF No. 80. Thereafter, the parties filed simultaneous supplemental briefs and
  6   supplemental responsive briefs in the Ninth Circuit on April 16, 2021 and April 26,
  7   2021, respectively. Oral argument was held in the interlocutory appeal on May 12,
  8   2021, Jones v. Becerra, No. 20-56174 (9th Cir. May 12, 2021), Trans. ID
  9   12110574, and the parties await the Ninth Circuit’s ruling.
 10        C.   Current Status of Discovery
 11        The parties exchanged written discovery requests and responses in September,
 12   October, and November 2020, as well as in February and April 2021. The parties
 13   also exchanged initial expert witness reports on June 2, 2021. At that time,
 14   Plaintiffs designated four initial expert witnesses, and Defendants designated three
 15   initial expert witnesses.
 16        On July 2, 2021, the parties jointly sought a short, two-week continuance of all
 17   deadlines in the scheduling order to allow Plaintiffs’ expert witnesses time they
 18   requested to finish preparing their rebuttal expert witness reports. ECF No. 81.
 19   The Court granted that request and issued a modified scheduling order on July 7,
 20   2021. ECF No. 82. The parties then exchanged rebuttal expert reports on July 21,
 21   2021. Plaintiffs disclosed four rebuttal expert witness reports, and Defendants
 22   disclosed three rebuttal expert witness reports. In all, Plaintiffs designated five
 23   initial and rebuttal expert witnesses, and Defendants designated four initial and
 24   rebuttal expert witnesses.
 25        Under the current scheduling order, the close of both fact and expert discovery
 26   is set for August 25, 2021, and the deadline for submitting any pretrial motions
 27   other than motions in limine is set for October 6, 2021. ECF No. 82.
 28
                                                    6
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8336 Page 12 of 22



  1        The parties intend to depose some or all of the nine designated expert and
  2   rebuttal expert witnesses. And although the parties intend to take fact witness
  3   and/or party depositions, those depositions have not yet occurred. There are ten
  4   plaintiffs in this action and an unknown number of Rule 30(b)(6) or third-party
  5   witnesses who may be deposed; the parties continue to meet and confer on that
  6   question.
  7   III. THE PARTIES’ CONFERENCES CONCERNING THE PROPRIETY OF A STAY
  8        Following the parties’ exchange of rebuttal expert witness reports on July 21,
  9   2021, counsel for the parties met and conferred via telephone on July 23, 2021 and
 10   July 26, 2021 to discuss scheduling depositions and potentially seeking a stay
 11   pending the Ninth Circuit’s resolution of the preliminary injunction appeal. The
 12   parties agreed that a limited stay of all proceedings would promote efficiency in this
 13   action by helping to conserve party and judicial resources, as well as ensuring that
 14   the case proceeds with the benefit of the Ninth Circuit’s forthcoming guidance in its
 15   decision in the interlocutory appeal.
 16                                         ARGUMENT
 17   I.   THIS COURT HAS DISCRETION TO ISSUE A LIMITED STAY HERE
 18        A district court has the discretion to stay proceedings in its own court. Landis
 19   v. N. Am. Co., 299 U.S. 248, 254 (1936). This power is “incidental to the power
 20   inherent in every court to control the disposition of the causes on its docket with
 21   economy of time and effort for itself, for counsel and for litigants.” Id.; accord
 22   Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir.
 23   1983). A district court may exercise its discretion to grant a stay pending resolution
 24   of an interlocutory appeal even though “the filing of an interlocutory appeal does
 25   not automatically stay proceedings in the district court.” Ass’n of Irritated
 26   Residents v. Fred Schakel Dairy, 634 F. Supp. 2d 1081, 1094 (E.D. Cal. 2008)
 27   (citing Filtrol Corp. v. Kelleher, 467 F.2d 242, 244 (9th Cir. 1972)).
 28
                                                    7
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8337 Page 13 of 22



  1         This Court should exercise its inherent power to grant the parties’ joint motion
  2   for a limited stay of this action until the Ninth Circuit has resolved the pending
  3   interlocutory appeal.
  4   II.   ALL LANDIS FACTORS WEIGH IN FAVOR OF GRANTING THE PARTIES’
            JOINT MOTION FOR A LIMITED STAY
  5
            “Where it is proposed that a pending proceeding be stayed” pursuant to the
  6
      court’s inherent powers, “the competing interests which will be affected by the
  7
      granting or refusal to grant a stay must be weighed.” Lockyer v. Mirant Corp., 398
  8
      F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268
  9
      (9th Cir. 1962)). The factors weighed in this Landis stay analysis include “[1] the
 10
      possible damage which may result from the granting of a stay, [2] the hardship or
 11
      inequity which a party may suffer in being required to go forward, and [3] the
 12
      orderly course of justice measured in terms of the simplifying or complicating of
 13
      issues, proof, and questions of law which could be expected to result from a stay.”
 14
      Id. (quoting CMAX, Inc., 300 F.2d at 268) (internal numbers added). As part of the
 15
      analysis, the Court considers whether “the other proceedings will be concluded in a
 16
      reasonable time in relation to the urgency of the claims presented to the court.”
 17
      Levya v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979).
 18
            All of these factors weigh heavily in favor of a limited stay of the proceedings
 19
      here pending issuance of the Ninth Circuit’s mandate in the interlocutory appeal—
 20
      particularly in light of the fact that the parties bring this motion jointly. 2 We
 21
             2
              Some courts have concluded that the Landis test applies only where the
 22   court considers staying an action pending resolution of independent legal
      proceedings, and instead apply the test articulated in Nken v. Holder, 556 U.S. 418
 23   (2009), and Hilton v. Braunskill, 481 U.S. 770 (1987)—which mirrors the test for
      granting injunctive relief and requires a showing of a likelihood of success on
 24   appeal—when considering motions to stay proceedings pending resolution of an
      interlocutory appeal in the same case. See, e.g., Romero v. Securus Techs., Inc.,
 25   383 F. Supp. 3d 1069, 1073 n.1 (S.D. Cal. 2019). However, many courts apply
      Landis when considering staying an action pending an interlocutory appeal in the
 26   same matter, including where a preliminary injunction request has been granted or
      denied. See, e.g., Consumer Cellular, Inc. v. ConsumerAffairs.com, No. 3:15-CV-
 27   1908-PK, 2016 WL 7238919, at *4 (D. Or. Sept. 26, 2016) (“[T]he courts of the
      Ninth Circuit traditionally consider the factors discussed by the Landis court . . . as
 28
                                                    8
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8338 Page 14 of 22



  1   discuss the third factor—the orderly course of justice—first below because it
  2   informs the two balance-of-hardship factors.
  3        A.   A Stay Will Serve the Orderly Course of Justice Because the
                Ninth Circuit’s Decision Will Bear Directly on the Merits Here
  4
           As this Court is aware, the Ninth Circuit’s review of the Court’s November 3,
  5
      2020 order denying Plaintiffs’ motion for preliminary injunction includes
  6
      consideration of several weighty issues of first impression in this Circuit that may
  7
      be dispositive of the proceedings in this Court, or which may at least narrow the
  8
      issues left for litigation and guide the parties and the Court by clarifying the
  9
      applicable constitutional standards and evidentiary burdens in this case. Thus, a
 10
      stay is appropriate here because the Ninth Circuit’s resolution of Plaintiffs’
 11
      interlocutory appeal is likely to serve the “orderly course of justice” by clarifying or
 12
      “simplifying . . . issues, proof, and questions of law which could be expected to
 13
      result from a stay.” Massaro v. Beyond Meat, Inc., No. 3:20-CV-00510-AJB-MSB,
 14
      2021 WL 948805, at *15 (S.D. Cal. Mar. 12, 2021) (quoting Lockyer, 398 F.3d at
 15
      1110); see also Goro, 2020 WL 804841, at *4; Rodriguez v. Clearsource, Inc.,
 16
      No. 14-cv-0789-L(DHB), 2015 WL 12434307, at *1 (S.D. Cal. 2015) (noting that
 17
      the Court’s “discretion [to stay proceedings] is appropriately used when the
 18
      resolution of another matter will have a direct impact on the issues before the court,
 19
      substantially simplifying issues presented” (citations omitted)).
 20
 21
      applicable generally to motions for stay of proceedings . . . .”); Kuang v. U.S. Dep’t
 22   of Def., No. 18-CV-03698-JST, 2019 WL 1597495, at *3 (N.D. Cal. Apr. 15, 2019)
      (collecting cases); Finder v. Leprino Foods Co., No. 1:13-CV-02059-AWI-BAM,
 23   2017 WL 1355104, at *2-3 (E.D. Cal. Jan. 20, 2017) (same). “Those courts have
      reasoned that the Nken test ‘is applicable when there is a request to stay a district
 24   court’s judgment or order pending an appeal of the same case,’ while Landis
      applies to the decision to stay proceedings, regardless whether the stay is based on a
 25   direct appeal or an independent case.” Kuang, 2019 WL 1597495, at *3 (citation
      omitted). In any event, both lines of cases examine the relative hardships of the
 26   parties that would be occasioned by grant or denial of the stay, as well as the
      promotion of the public’s interest in judicial and party efficiency—the core aims of
 27   the Landis test. Finder, 2017 WL 1355104, at *3. In the context of this joint
      motion, the parties analyze the Landis factors.
 28
                                                    9
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8339 Page 15 of 22



  1        In particular, the Ninth Circuit is likely to opine as to the appropriate level of
  2   constitutional scrutiny that should apply to Plaintiffs’ Second Amendment claims
  3   here at step two of the traditional constitutional analysis, and that conclusion likely
  4   will clarify the scope of the parties’ evidentiary burdens going forward. This Court
  5   concluded, and the Defendants contend, that intermediate scrutiny is the highest
  6   level of scrutiny that could apply here, assuming that the Second Amendment is
  7   implicated at all. See Jones v. Becerra, 498 F. Supp. 3d 1317, 1328 (S.D. Cal.
  8   2020); Jones v. Becerra, No. 20-56174 (9th Cir. Jan. 25, 2021), ECF No. 24, Trans.
  9   ID 11968951, at 30-33. Plaintiffs, in contrast, argue that strict scrutiny applies.
 10   Jones v. Becerra, No. 20-56174 (9th Cir. Dec. 4, 2020), ECF No. 17, Trans. ID
 11   11915998, at 35-39. In addition, the Ninth Circuit may resolve arguments between
 12   the parties as to the proper scope of the intermediate scrutiny inquiry—an issue that
 13   has been hotly debated in recent litigation. Compare Jones v. Becerra, No. 20-
 14   56174 (9th Cir. Dec. 4, 2020), ECF No. 17, Trans. ID 11915998, at 39-50, with
 15   Jones v. Becerra, No. 20-56174 (9th Cir. Jan. 25, 2021), ECF No. 24, Trans. ID
 16   11968951, at 33-53. The Ninth Circuit’s conclusions about the appropriate level of
 17   scrutiny in age limitations cases such as this one, and the evidentiary burdens under
 18   that standard, almost certainly will affect the type and scope of evidence the parties
 19   must present in this Court. Depending on the Ninth Circuit’s decision, it might
 20   even be necessary to reopen discovery to permit the parties to present additional
 21   evidence.
 22        In addition, the Ninth Circuit’s decision at step one of the two-step framework
 23   for Second Amendment claims—whether the challenged law implicates the Second
 24   Amendment in the first place—may inform whether this case should proceed at all.
 25   And it will likely guide the parties’ determinations as to the scope of fact and expert
 26   testimony that should be presented in any dispositive motion brief or at trial.
 27        Thus, although the parties have spent time and resources on preliminary
 28
                                                    10
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8340 Page 16 of 22



  1   injunction briefing and written discovery—both party discovery and expert
  2   disclosures—much judicial efficiency can still be gained by entering a stay now,
  3   before the parties conduct more than a dozen costly depositions and the Court
  4   considers any motions for summary judgment or proceeds through trial. Indeed,
  5   Judge Sammartino recently granted a stay of proceedings where the parties in a
  6   federal wage and hour class action had already filed cross-motions for summary
  7   judgment, reasoning that the California Supreme Court’s forthcoming resolution of
  8   a legal question certified to it by the Ninth Circuit regarding retroactivity of a
  9   California decision setting forth “a new standard to distinguish independent
 10   contractors from employees,” Goro, 2020 WL 804841, at *1, “would simplify the
 11   issues remaining and avoid the potential of wasting resources addressing a standard
 12   that is not applicable,” id. at *3. Accord Ludlow v. Flowers Foods, Inc., No. 18-
 13   CV-1190 JLS (JLB), 2020 WL 773253, at *3 (S.D. Cal. Feb. 18, 2020) (similar,
 14   where plaintiffs had already filed motion for class certification). Similarly, in
 15   Finder, a district court stayed proceedings in a wage and hour class action pending
 16   the Ninth Circuit’s resolution of a certified interlocutory appeal in the same matter
 17   where the Ninth Circuit’s decision on a legal question—“whether ‘failure to itemize
 18   or pay ‘meal period premiums’ constitutes failure to itemize or pay ‘wages’’”—
 19   would “dramatically simplify the questions of law and potentially the questions of
 20   proof now pending before the court,” and potentially eliminate the need for some
 21   discovery and pre-trial motions practice. Finder, 2017 WL 1355104, at *4. Similar
 22   judicial efficiency would be gained by the limited stay sought here.
 23        Lastly, while the parties are aware that stays are not appropriate in every case
 24   involving an interlocutory appeal from a preliminary injunction order, unlike many
 25   preliminary injunction appeals, the interlocutory appeal in this case is likely to
 26   provide legal guidance regarding the applicable legal standards and potentially
 27   dispositive issues in the case. This, too, militates in favor of granting a stay here.
 28
                                                    11
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8341 Page 17 of 22



  1   See, e.g., Finder, 2017 WL 1355104, at *4; Kuang, 2019 WL 1597495, at *7
  2   (staying case pending resolution of interlocutory appeal under Landis where
  3   guidance from Ninth Circuit as to certain “critical issues” would “benefit” the
  4   court’s review); E. Bay Sanctuary Covenant v. Trump, No. 18-CV-06810-JST,
  5   2019 WL 1048238, at *2 (N.D. Cal. Mar. 5, 2019) (similar).
  6        B.    As to the Two Balance of Hardship Factors, All Parties Agree
                 That a Stay Will Promote Efficiency and Relieve Hardship By
  7              Conserving Judicial and Party Resources
  8        The first two Landis factors the Court considers—“the possible damage which
  9   may result from the granting of a stay” and “the hardship or inequity which a party
 10   may suffer in being required to go forward,” CMAX, Inc., 300 F.2d at 268—are
 11   typically considered in analyzing the balance of hardships as between a moving and
 12   non-moving party. Here, however, the parties jointly seek a limited stay, and both
 13   factors militate in favor of granting the parties’ joint request for a limited stay.
 14        The parties agree that conducting extensive and costly depositions of more
 15   than a dozen fact and expert witnesses in the short timeframe remaining in the
 16   current schedule—and then proceeding to the summary judgment and trial phases
 17   of the case without the guidance of the Ninth Circuit’s decision on the critical legal
 18   issues presented in the interlocutory appeal—will be unduly burdensome for all
 19   parties, as well as wasteful of party and judicial resources.
 20        As Judge Sammartino noted in Goro, a stay of proceedings is appropriate
 21   where, absent relief, the parties would be required to “‘unnecessarily expend[]
 22   resources engaging in motion practice and planning and preparing for trial . . .
 23   [based] on the wrong standard.’” Goro, 2020 WL 804841, at *3 (citation omitted);
 24   see also id. (“Preparing for trial without a clear answer on Dynamex’s retroactivity
 25   would cause unnecessary work for the Parties (and the Court), amounting to a
 26   hardship in this case.”); see also Massaro, 2021 WL 948805, at *15 (“[W]hile
 27   ‘being required to defend a suit, without more, does not constitute a ‘clear case of
 28
                                                    12
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8342 Page 18 of 22



  1   hardship or inequity,’’” being “forced to expend unnecessary time and resources
  2   litigating a matter with no clear idea as to the law that will actually apply at trial . . .
  3   adds to that potential hardship.” (quoting Lockyer, 398 F.3d at 1112)). Similarly, in
  4   Finder, the court reasoned that “[f]orcing [defendant] forward on the issues now
  5   pending on appeal would largely frustrate the savings in time and effort that the
  6   grant of interlocutory appeal would otherwise provide,” causing “potentially
  7   unnecessary hardship.” 2017 WL 1355104, at *4; see also id. (“Forcing a party to
  8   conduct ‘substantial, unrecoverable, and wasteful’ discovery and pretrial motions
  9   practice on matters that could be mooted by a pending appeal may amount to
 10   hardship or inequity sufficient to justify a stay.”).
 11        Moreover, because the parties agree to the limited stay they request, they
 12   “need not meet the higher burden of ‘mak[ing] out a clear case of hardship or
 13   inequity.’” Couture Textile, Inc. v. Rue 21, Inc., No. CV-16-05544-BRO-AGR,
 14   2017 WL 10562584, at *4 (C.D. Cal. July 21, 2017) (quoting Aluya v. Mgmt. &
 15   Training Corp., No. 1:13-cv-01345-AWI-JLT, 2013 WL 6009943, at *2 (E.D. Cal.
 16   Nov. 13, 2013)); accord Landis, 299 U.S. at 255. Rather, it is enough to show that
 17   granting a stay will “‘promote[] economy of time and effort for the Court and the
 18   parties.” Couture Textile, Inc., 2017 WL 10562584, at *4 (quoting Cal. Dep’t of
 19   Toxic Substances Control v. Hearthside Residential Corp., No. SA CV 06-987-
 20   VBF (MLGx), 2008 WL 8050005, at *9 (C.D. Cal. Dec. 8, 2008)); cf. E. Bay
 21   Sanctuary Covenant, 2019 WL 1048238, at *2 (granting stay and finding the
 22   “orderly course of justice” factor and judicial efficiency to carry the most weight
 23   where the non-moving party did not oppose the stay motion).
 24        The parties clearly make the necessary showing here. As in Finder, a limited
 25   stay of the action, including remaining discovery and summary judgment briefing
 26   (and potentially even trial), until the Ninth Circuit has had an opportunity to address
 27
 28
                                                    13
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8343 Page 19 of 22



  1   the important and controlling legal issues presented in the interlocutory appeal will
  2   avoid duplication of work and conserve the parties’ and the Court’s resources. As
  3   discussed above, absent a limited stay, the Court may have to reopen discovery
  4   after the Ninth Circuit rules, or require supplemental briefing on any dispositive
  5   motions in the run up to trial if the Ninth Circuit’s order provides guidance
  6   regarding the appropriate level of scrutiny that should govern the constitutional
  7   analysis here.
  8        C.   The Stay Will Be Reasonably Limited in Duration
  9        Lastly, any stay will be reasonably limited in duration. Briefing in the
 10   interlocutory appeal was completed in early May 2021, and the case was argued
 11   and submitted to the appellate panel on May 12, 2021. See Jones v. Becerra, No.
 12   20-56174 (9th Cir. May 12, 2021), Trans. ID 12110574. Although there is no set
 13   time period within which the Ninth Circuit must rule, interlocutory appeals are
 14   generally briefed and resolved on an expedited basis, and the fact that the case has
 15   already been argued suggests that a decision may be issued within a few weeks or
 16   months. And that likelihood is bolstered by the fact that the Ninth Circuit is
 17   holding Mitchell v. Atkins in abeyance pending issuance of the mandate in the
 18   interlocutory appeal in this matter. See Mitchell v. Atkins, No. 20-35827 (9th Cir.
 19   June 23, 2021), ECF No. 39, Trans. ID 12152366.
 20        Accordingly, the limited stay the parties request will not impose an unlimited,
 21   indefinite, or unreasonable delay in these proceedings. Courts routinely find stays
 22   of proceedings reasonably limited under such circumstances. See, e.g., Kuang,
 23   2019 WL 1597495, at *4 (stay tied to resolution of appeal was reasonably limited
 24   where oral argument had been scheduled in the Ninth Circuit and there was, as
 25   here, little risk of prejudice that would result from limited delay); Reynolds v. Cty.
 26   of San Diego, No. 11-CV-1256-JAH (AGS), 2017 WL 3582953, at *7 (S.D. Cal.
 27   Aug. 18, 2017) (stay of six months was reasonably limited where appellate briefing
 28
                                                    14
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8344 Page 20 of 22



  1   in two related matters bearing on the action was “nearly complete”).
  2        Further, in the interest of ensuring the stay is appropriately limited, the parties
  3   jointly propose that the Court set a schedule for resuming the matter after resolution
  4   of the interlocutory appeal. Specifically, unless the Court prefers a different
  5   schedule, the parties jointly request that the Court issue an order:
  6
  7        1.      Staying all proceedings in this action pending issuance of the Ninth
  8                Circuit’s mandate in the pending interlocutory appeal, Jones v.
  9                Becerra, No. 20-56174 (9th Cir.);
 10        2.      Directing the parties to meet and confer telephonically within 21 days
 11                after issuance of the mandate in the interlocutory appeal;
 12        3.      Directing the parties to file a joint status report with the Court within
 13                30 days after issuance of the mandate in the interlocutory appeal; and
 14        4.      Noting that the Court will schedule a status conference after the parties
 15                file their joint status report to discuss the status of the case, any
 16                potential narrowing of issues, resetting and revising dates in the
 17                scheduling order for this case, and any other issues that arise after the
 18                Ninth Circuit’s resolution of the interlocutory appeal.
 19                                        CONCLUSION
 20        For the foregoing reasons, the Court should stay this action pending resolution
 21   of the interlocutory appeal.
 22
 23
 24
 25
 26
 27
 28
                                                    15
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8345 Page 21 of 22



  1   Dated: July 29, 2021                              Respectfully submitted,
  2                                                     ROB BONTA
                                                        Attorney General of California
  3                                                     MARK R. BECKINGTON
                                                        Supervising Deputy Attorney General
  4                                                     JOHN D. ECHEVERRIA
                                                        Deputy Attorney General
  5
  6                                                     /s/ Jennifer E. Rosenberg
                                                        JENNIFER E. ROSENBERG
  7                                                     Deputy Attorney General
                                                        Attorneys for Defendants Rob Bonta,
  8                                                     in his official capacity as Attorney
                                                        General of the State of California,
  9                                                     and Luis Lopez, in his official
                                                        capacity as Director of the
 10                                                     Department of Justice Bureau of
                                                        Firearms
 11
 12                                                     DILLON LAW GROUP, APC
 13
                                                        _/s/ John Dillon_________________
 14                                                     JOHN DILLON
                                                        Attorney for Plaintiffs
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26   SA2019103398
      64407320.docx
 27
 28
                                                    16
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 83 Filed 07/29/21 PageID.8346 Page 22 of 22



  1                             SIGNATURE CERTIFICATION
  2
  3        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
  4   Policies and Procedures Manual, I hereby certify that the content of this document
  5   is acceptable to John Dillon, counsel for Plaintiffs in this matter, and that I have
  6   obtained Mr. Dillon’s authorization to affix his electronic signature to this
  7   document.
  8
  9   Dated: July 29, 2021
 10
 11
                                                        _/s/ Jennifer E. Rosenberg_
 12                                                     JENNIFER E. ROSENBERG
                                                        Deputy Attorney General
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    17
             Joint Motion for Limited Stay of Proceedings Pending Resolution of Interlocutory Appeal
                                                                           (3:19-cv-01226-L-AHG)
